DETAILED ACTION
1, 3-12, and 15-23 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 1, 10, and  11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Denecheau (US 20070268913) in view of Attar (US 2011/0211449) in view of Belissent (US 6789203 B1).

In regards to claim 1, Denecheau discloses a computer network comprising: a plurality of nodes configured in a topology, each node having an upstream neighbor node and a downstream neighboring node in the topology (Denecheau [Fig. 4] illustrates a plurality of nodes, Node(s) A – G configured in a topology, ring, with each node having an upstream neighbor node and a downstream neighbor node in the ring.).
a unidirectional communication link coupled between each node and that node’s downstream neighboring node, wherein packets sent from nodes in the topology are forwarded from node to node via corresponding unidirectional communication links until reach destination nodes (Denecheau [Par. 54 – Par. 56] teaches a separate unidirectional communication link coupled between each node and that node’s downstream neighboring node, wherein packets sent from nodes in the topology are forwarded to node to node via corresponding unidirectional communication link until reaching destination nodes, “[0054] …When a node needs to send a datagram on the virtual ring….This datagram is sent to the downstream neighbour on the virtual link…[0055] Each node on the Virtual ing checks the sender 

Denecheau differs from claim 1, in that Denecheau is silent on  (1) a controller in each node, the controller in each node: keeping a count of packets sent by that node; using the count of packets sent to determine whether a given packet is to be sent from that node to the downstream neighboring node. Denecheau further differs from claim 1, in that Denecheau is silent on (2) determining whether the given packet is to be sent from that node to the downstream neighboring node by determining that packets are not allowed to be sent when the count of packets sent is equal to a maximum threshold; packets are to be sent at the throttled rate when the count of packets sent is equal to or greater than a minimum threshold but less than the maximum threshold; and packets are to be sent at the full rate when the count of packets sent is less than the minimum threshold; and based at least in part on the determining, selectively sending the given packet to the downstream node.
Despite these differences similar features have been seen in other prior art networking arrangements. Attar for example discloses in claim 1 teaches keeping a count of packets sent by that node (“…sending…a sequence of bits that represents a number of data packets that were identified as having experienced congestion..””), using the count of packets sent to determine whether a given packet is allowed to be sent from that node to the downstream neighbouring node and if so whether a full rate adjusting a rate transmitting data packets on the network connection based on the sequence of bits sent to the first computing device”); and based at least in part on the determining, selectively sending the given packet to the downstream neighbour node (“…adjusting a rate transmitting data packets on the network connection based on the sequence of bits sent to the first computing device..” where adjusting the rate of transmitting the data packets is regarded as selectively sending a given packet to a downstream neighbour, the downstream neighbour being the second computing computing device with regards to claim 1 of Attar.)
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Denechau to arrive at a computer network comprising: a controller in each node, the controller in each node: keeping a count of packets sent by that node; using the count of packets sent to determine whether a given packet is allowed to be sent from that node to the downstream neighboring node, as similarly seen in Attar for the purpose of mitigating network congestion.
Denechau in view of Attar further differs from claim 1, in that said teaches are silent on determining whether the given packet is to be sent from that node to the downstream neighboring further comprises determining that packets are not allowed to be sent when the count of packets sent is equal to a maximum threshold; packets are to be sent at the throttled rate when the count of packets sent is equal to or greater than a minimum threshold but less than the maximum threshold; and packets are to be sent at the full rate when the count of packets sent is less than the minimum threshold. Despite these differences similar features have been seen in other congestion management features. Belissent (US 6789203 B1) for example teaches in [Abstract] determining whether the given packet is to be sent from that node to the downstream neighboring further comprises determining that packets are not allowed to be sent when the count of packets sent is equal to a maximum threshold (i.e. first threshold); packets are to be sent at the throttled rate when the count of packets sent is equal to or greater than a minimum threshold (i.e. second threshold) but less than the maximum threshold; and packets are to be sent at the full rate when the count of packets sent is less than the minimum threshold.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify congestion management feature of Denechau arrive at where determining whether the given packet is to be sent from that node to the downstream neighboring further comprises determining that packets are not allowed to be sent when the count of packets sent is equal to a maximum threshold; packets are to be sent at the throttled rate when the count of packets sent is equal to or greater than a minimum threshold but less than the maximum threshold; and packets are to be sent at the full rate when the count of packets sent is less than the minimum threshold, as similarly seen in Belissent in order to provide a more fine-tuned congestion control mechanism, through the use of different transmission rates corresponding to different levels of congestion.

In regards to claim 11, Denechau [Fig. 4] teaches the communication network of claim 1, wherein the topology is or is included in a ring, a mesh, or a star topology.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denecheau (US 20070268913) in view of Attar (US 2011/0211449) in view of Belissent (US 6789203 B1) in view of Mehta (US 10277627 B1)

In regards to claim 5, Denechau is silent on the communication network of claim 1, wherein the controller in each node or another entity dynamically sets at least one of the respective minimum threshold and the maximum threshold based on one or more operating criteria. 
determining whether the given packet is to be sent from that node to the downstream neighboring further comprises determining that packets are not allowed to be sent when the count of packets sent is equal to a maximum threshold (i.e. first threshold); packets are to be sent at the throttled rate when the count of packets sent is equal to or greater than a minimum threshold (i.e. second threshold) but less than the maximum threshold; and packets are to be sent at the full rate when the count of packets sent is less than the minimum threshold.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify congestion management feature of Denechau arrive at where determining whether the given packet is to be sent from that node to the downstream neighboring further comprises determining that packets are not allowed to be sent when the count of packets sent is equal to a maximum threshold; packets are to be sent at the throttled rate when the count of packets sent is equal to or greater than a minimum threshold but less than the maximum threshold; and packets are to be sent at the full rate when the count of packets sent is less than the minimum threshold, as similarly seen in Belissent in order to provide a more fine-tuned congestion control mechanism, through the use of different transmission rates corresponding to different levels of congestion.
The combined teachings of Denechau in view of Belissent further differ from claim 5, in that the combined teachings are silent on wherein the controller in each node or another entity dynamically sets at least one of the respective minimum threshold and the maximum threshold based on one or more operating criteria. 
Despite these differences similar features have been seen in other prior art involving congestion control. Mehta [Col. 6, Line 47 – Col. 7, Line 5] teaches dynamically setting thresholds in response to operating criteria such as volume of traffic (i.e. phone calls), time of day, network capacity, “For 
Thus in light of the teachings of Mehta it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Denechau in view of Belissent to arrive at wherein the controller in each node or another entity dynamically sets at least one of the respective minimum threshold and the maximum threshold based on one or more operating criteria, in order to optimize congestion control according to a criteria that takes into account dynamic network conditions.

Claim(s) 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Denecheau (US 20070268913) in view of Attar (US 2011/0211449) in view of Belissent (US 6789203 B1) in view of Barnhart (US Patent No. 4,768,188) in view of Chandrasekaran (US 20060155831 A1)

In regards to claim 7, Denechau is silent on the communication network of claim 1, wherein the controller in each node is configured to: receive packets destined for an other node from that node's upstream neighboring node via the unidirectional communication link between the upstream neighboring node and that node; and forward the packets to that node's downstream neighboring node via the unidirectional communication link between that node and the downstream neighboring node; wherein, while forwarding packets received from the upstream neighboring node, that node is unable to send that node's own packets to the downstream neighboring node.
Despite these differences similar features have been seen in other prior art involving communication using ring networking topologies. Barnhart for [Fig. 21] example discloses a ring 
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the communication network of Denechau to arrive at wherein the controller in each node is configured to: receive packets destined for an other node from that node's upstream neighboring node via the unidirectional communication link between the upstream neighboring node and that node; and forward the packets to that node's downstream neighboring node via the unidirectional communication link between that node and the downstream neighboring node, as similarly seen in Barnhart in order to provide a benefit of facilitating two-way unidirectional operation in an upstream/downstream direction in a ring topology.
The combined teachings of Denechau in view of Barnhart further differ from claim 7 in that the combined teachings are silent on wherein, while forwarding packets received from the upstream neighboring node, that node is unable to send that node's own packets to the downstream neighboring node. Despite these differences similar features have been seen in other prior art involving ring topologies. Chandrasekaran [Par. 24] teaches a ring topology, loop, wherein while forwarding packets received from the upstream neighboring node, that node is unable to send that node’s own packets to the downstream neighboring node, “[0024]…A fibre channel loop topology involves an arbitration scheme where only one node can be active (i.e. either send or receive) at a given point in time (half-duplex)…”
wherein, while forwarding packets received from the upstream neighboring node, that node is unable to send that node's own packets to the downstream neighboring node, take advantage of the reduced processing complexity yielded by Half-Duplex in comparison to Full-Duplex.


Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denecheau (US 20070268913) in view of Attar (US 2011/0211449) in view of Belissent (US 6789203 B1) in further view of Nakajima (US 5729550 A).

In regards to claim 3, Denecheau is silent on the communication network of claim 1, wherein sending packets at the full rate involves sending a packet in each cycle of a control clock when a packet is available to be sent; and sending packets at the throttled rate involves sending a packet in fewer than each cycle of the control clock when a packet is available to be sent. Despite these differences similar features have been seen in other prior art involving network communication.
In response to the feature of sending packets at either a full or a throttled rates responsive to different congestion thresholds, the combined teachings Denecheau (US 20070268913) in view of Attar (US 2011/0211449) in view of Belissent (US 6789203 B1), are believe to suggest a feature for the reasons provided in regards to claim 1. Furthermore with respect to using a clock rate to control the rate at which packets are communicated, similar features have been seen in other prior art involving network communications. 
Nakajima [Col. 2, Line(s) 53 -67] teaches where packets are sent during every clock cycle to achieve a full rate, and where packets are sent every multiple of a clock cycle to achieve a Therefore, in the case where correct data communication is possible in last-minute timing, therefore, correct communication may become impossible midway even in the case where decision on correct communication is made immediately after data communication start. In such a case, it is necessary to interrupt data communication midway and switch the data route, or to reduce the data transmission rate to once for a plurality of clock cycles in order to accommodate a change in retrieve timing which may occur midway. Data therefore cannot be sent at the highest rate of once per clock cycle.”).
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify in light of the teachings of Nakajima the congestion control feature suggested by Denecheau (US 20070268913) in view of Attar (US 2011/0211449) in view of Belissent (US 6789203 B1) to arrive at the features of claim 3, in order to achieve/implement the adjustable/multiple communication rates suggested by the combined teachings of Denecheau (US 20070268913) in view of Attar (US 2011/0211449) in view of Belissent (US 6789203 B1).


In regards to claim 4, Denecheau is silent on the communication network of claim 3, wherein sending a packet in fewer than each cycle of the controlling clock includes: sending packets at variable rates in terms of clock cycles per packet based at least in part on a value of the count of packets sent between the minimum threshold and the maximum threshold, wherein: higher rates are used when the value of the count of packets sent is closer to the minimum threshold; and lower rates are used when the value of the count of packets sent is closer to the maximum threshold.
Despite these differences similar features have been seen in other prior art involving network communication. Despite these differences similar features have been seen in other congestion management features. Belissent (US 6789203 B1) for example teaches in [Abstract] sending packets at variable rates based at least in part on a value of the count of packets sent between the minimum threshold and the maximum threshold, wherein: higher rates are used when the value of the count of packets sent is closer to the minimum threshold; and lower rates are used when the value of the count of packets sent is closer to the maximum threshold.
Thus in light of the teachings of Belissent it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify congestion management feature of Denechau arrive at where sending packets at variable rates based at least in part on a value of the count of packets sent between the minimum threshold and the maximum threshold, wherein: higher rates are used when the value of the count of packets sent is closer to the minimum threshold; and lower rates are used when the value of the count of packets sent is closer to the maximum threshold, as similarly seen in Belissent in order to provide a more fine-tuned congestion control mechanism, through the use of different transmission rates corresponding to different levels of congestion.
The combined teachings of Denechau in view of Attar in view of Belissent further differ from claim 4, in that the combined teachings are silent on where the feature of sending the packet at the variable rates is performed by sending a packet in fewer than each cycle of the controlling clock includes: sending packets at variable rates in terms of clock cycles per packet. Despite these differences similar features have been seen in other prior art involving adjustable transmission/communication rates.
Nakajima [Col. 2, Line(s) 53 -67] teaches where packets are sent during every clock cycle to achieve a full rate, and where packets are sent every multiple of a clock cycle to achieve a reduced/throttled rate (“Therefore, in the case where correct data communication is possible in last-minute timing, therefore, correct communication may become impossible midway even in the case where decision on correct communication is made immediately after data communication start. In such a case, it is necessary to interrupt data communication midway and switch the data route, or to reduce the data transmission rate to once for a plurality of clock cycles in order to accommodate a change in retrieve timing which may occur midway. Data therefore cannot be sent at the highest rate of once per clock cycle.”).
Thus in light of the teachings of Nakajima, it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the congestion control feature suggested by Denecheau (US 20070268913) in view of Attar (US 2011/0211449) in view of Belissent (US 6789203 B1) , to arrive at wherein sending a packet in fewer than each cycle of the controlling clock includes: sending packets at variable rates in terms of clock cycles per packet based at least in part on a value of the count of packets sent between the minimum threshold and the maximum threshold, wherein: higher rates are used when the value of the count of packets sent is closer to the minimum threshold; and lower rates are used when the value of the count of packets sent is closer to the maximum threshold, in order to achieve/implement the adjustable/multiple communication rates suggested by the combined teachings of Denecheau (US 20070268913) in view of Attar (US 2011/0211449) in view of Belissent (US 6789203 B1).


Allowable Subject Matter
Claim(s) 6, 8, 9, 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 12, 15-23 are allowed.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476